Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: July 30, 2008
Elease R. Gaiter, )
)
Petitioner, ) Docket No. C-08-285
) Decision No. CR1823
-v.- )
)
The Inspector General. )
_ )
DECISION

Petitioner, Elease R. Gaiter, is excluded from participation in Medicare, Medicaid, and all
other federal health care programs pursuant to section 1128(a)(1) of the Social Security
Act (the Act) (42 U.S.C. § 1320a-7(a)(1)), effective February 20, 2008, based upon her
conviction of a criminal offense related to delivery of an item or service under Medicare
or a state health care program. There is a proper basis for exclusion. Petitioner’s
exclusion for the minium period’ of five years is mandatory pursuant to section
1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background

The Inspector General for the Department of Health and Human Services (the I.G.)
notified Petitioner by letter dated January 31, 2008, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years, pursuant to section 1128(a)(1) of the Act. The

“Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
2

asis cited for Petitioner’s exclusion was her conviction in Gaston County, North
Carolina, of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. See Act § 1128(a)(1); 42 U.S.C. § 1320a-
7(a)(1); and 42 C.F.R. § 1001.101(a).

Petitioner timely requested a hearing by letter dated February 2, 2008. The case was
assigned to me for hearing and decision on February 22, 2008. On March 19, 2008, I
convened a prehearing telephonic conference, the substance of which is memorialized in
my Order dated March 20, 2008. During the prehearing conference, Petitioner did not
waive her right to an oral hearing, and the I.G. requested that a schedule be set for
riefing its anticipated motion for summary judgment.

The LG. filed a motion for summary judgment and supporting brief on May 2, 2008 (I.G.
Brief), with I.G. Exhibits (1.G. Exs.) 1 through 4. Petitioner filed her opposition to the
motion for summary judgment on June 13, 2008 with her personal statement, which I
mark as Petitioner’s exhibit (P. Ex. 1), and a certificate from the University of North
Carolina School of Social Work, which I mark as P. Ex. 2. The I.G. filed a reply brief on
June 27, 2008 (I.G. Reply) with I.G. Exs. 5 and 6. No objection has been made to the
admissibility of any of the proposed exhibits and I.G. Exs. | through 6, and P. Exs. 1 and
2, are admitted. On June 30, 2008, Petitioner requested leave to file a sur-reply.
Petitioner included her sur-reply with her request. The motion for leave is granted, and
the sur-reply is accepted and considered.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings, and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. On October 6, 2005, Petitioner was convicted, pursuant to her plea of a
misdemeanor offense of attempted medical assistance provider fraud, by The
General Court of Justice, District Division, Gaston County, North Carolina. I.G.
Ex. 3.

2. On October 6, 2005, Petitioner was sentenced to be confined for 45 days, but the
sentence was suspended, and Petitioner was placed on 18 months of supervised
probation and ordered to pay a fine of $75 and restitution of $1222.76. I.G. Ex. 3.
3

Petitioner does not dispute that the misdemeanor charge, to which she pled guilty,
alleged that in January 2005, Petitioner attempted to make, and caused to be made,
false statements and false representations of material fact for use in determining
entitlement to payment from the North Carolina Medicaid program for medical
assistance by providing therapy notes that indicated she provided counseling
services that she did not provide. I.G. Exs. 2, 5.

The L.G. notified Petitioner by letter dated January 31, 2008, that she was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs for the minimum statutory period of five years pursuant to section
128(a)(1) of the Act.

Petitioner timely requested a hearing by letter dated February 2, 2008.

B. Conclusions of Law

Petitioner’s request for hearing was timely and I have jurisdiction.

Summary judgment is appropriate.

Petitioner was convicted of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program within the meaning of
section 1128(a)(1) of the Act.

There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the
Act.

Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of exclusion
under section 1128(a) is five years, and that period is presumptively reasonable.

I have no authority to review or change the beginning date of the period of
exclusion.

C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,
4

Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).

n this case, there is no issue as to the reasonableness of the proposed period of exclusion
as it is the minimum period of five years mandated by the Act. The standard of proof is a
preponderance of the evidence and there may be no collateral attack of the conviction that
is the basis for the exclusion. 42 C.F.R. § 1001.2007(c) and (d). Petitioner bears the
urden of proof and persuasion on any affirmative defenses or mitigating factors, and the
.G. bears the burden on all other issues. 42 C.F.R. § 1005.15(b) and (c).

D. Applicable Law

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted of a criminal offense
related to the delivery of an item or service under Medicare or a state health care
program. Pursuant to section 1128(i) of the Act, an individual is convicted of a criminal
offense when: (1) a judgement of conviction has been entered against him or her ina
federal, state, or local court whether an appeal is pending or the record of the conviction
is expunged; (2) when there is a finding of guilt by a court; (3) when a plea of guilty or no
contest is accepted by a court; or (4) when the individual has entered into any
arrangement or program where judgment of conviction is withheld.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years may mitigating factors be considered as a basis for reducing the
period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). No aggravating
factors are cited by the LG. in this case, and the I.G. does not propose to exclude
Petitioner for more than the minimum period of five years.
E. Analysis
1. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2, and the rights of both the
sanctioned party and the L.G. to participate in a hearing are specified in 42 C.F.R.

§ 1005.3. Either or both parties may choose to waive appearance at an oral hearing and to
submit only documentary evidence and written argument for my consideration. 42 C.F.R.
§ 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is appropriate and no hearing
is required where either: there are no disputed issues of material fact and the only
questions that must be decided involve application of law to the undisputed facts; or, the
moving party must prevail as a matter of law even if all disputed facts are resolved in
favor of the party against whom the motion is made. A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, DAB CR672 (2000); New Life Plus Center, DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
dispute that she was convicted of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program; that there is a basis for her
exclusion; or that the minimum period of exclusion is five years. She requests only that I
consider the hardship her exclusion will cause. The issue before me for resolution is an
issue of law, no material facts are in dispute, and summary judgment is appropriate.

2. There is a basis for Petitioner’s exclusion pursuant to section
1128(a)(1) of the Act.

The L.G. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. — The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):
6

(1) Conviction of program-related crimes. — Any individual or
entity that has been convicted of a criminal offense related to the
delivery of an item or service under title XVIII or under any State
health care program.

The statute requires the Secretary to exclude from participation any individual or entity:
(1) convicted of a criminal offense; (2) where the offense is related to the delivery of an
item or service; and (3) the delivery of the item or service was under Medicare or a state
health care program. Petitioner does not dispute that she was convicted of a criminal
offense within the meaning of section 1128(i) of the Act. Petitioner also does not dispute
that the conviction was related to the delivery of an item or service under Medicare ora
state health care program. Accordingly, I conclude that there is a basis for Petitioner’s
exclusion, and the exclusion is required by section 1128(a)(1).

In her sur-reply and in P. Ex. 1, Petitioner attempts to explain her conduct related to the
charge to which she pled guilty. The regulation is clear that when the basis for exclusion
is a conviction in a state or federal court, I may not review the facts that are the basis for
the conviction, i.e., a Petitioner may not collaterally attack the conviction before me. 42
C.F.R. § 1001.2007(d)

3. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

Petitioner has not disputed that the minimum period of an exclusion pursuant to section
1128(a)(1) is five years as mandated by section 1128(c)(3)(B). I have found there is a
basis for Petitioner’s exclusion pursuant to section 1128(a)(1), and the minimum period of
exclusion is thus five years. The I.G. and I do not have authority under the Act to impose
a period of less than five years. Thus, Petitioner’s requests and arguments for a lesser
period of exclusion cannot be considered to lessen the period of exclusion. Petitioner also
requests imposition of community service for five years rather than exclusion for five
years. P. Ex. 1; Sur-Reply. However, Congress has specified that exclusion is required
for a minimum period of five years and no discretion is granted to the I.G. or me to
impose an alternate sanction.

Petitioner also argues that her exclusion should run from the date of her conviction,
October 6, 2005, rather than February 20, 2008. P. Ex. 1. However, pursuant to 42
C.F.R. § 1001.2007(a)(1) and (2), my jurisdiction is limited to the issues set forth above.
I have no authority to review or remedy the I.G.’s delay in imposing the exclusion
mandated by the Act under section 1128(a). Randall Dean Hopp, DAB No. 2166, at 2-4
(2008).
Ill. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for a period of five years, effective
February 20, 2008, 20 days after the 1.G.’s January 31, 2008 notice of exclusion.

/s/
Keith W. Sickendick
Administrative Law Judge
